United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2011 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at October 28, 2011 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q September 30, 2011 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets September 30, 2011 (unaudited) and December 31, 2010 Condensed Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2011 and October 1, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2011 and October 1, 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (REMOVED AND RESERVED) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Certifications 27-30 2 Index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 (Amounts in Thousands) ASSETS September 30, December 31, CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventories, net Other current assets Assets held for sale Total current assets OTHER ASSETS: Goodwill Intangibles, net Other Total other assets PROPERTY AND EQUIPMENT Land and improvements Buildings and improvements Machinery and equipment Less - Accumulated depreciation ) ) Property and equipment, net Total assets $ $ 3 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, December 31, CURRENT LIABILITIES: Accounts payable $ $ Book overdraft Accrued compensation Accrued expenses Payable to related party Current maturities of long-term debt Revolving credit agreement Liabilities held for sale Total current liabilities LONG-TERM DEBT, less current maturities - OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value; authorized 1,200,000 shares; issued and outstanding 1,131,551 shares; liquidation value $113,155 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost, 1,871,128 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2010 (Amounts in Thousands, Except Per Share Data) (Unaudited) Three Months Ended Nine Months Ended September 30, October 1, September 30, October 1, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Severance, restructuring and related charges Loss (gain) on disposal of assets 6 ) 16 ) Operating loss ) Interest expense ) Other, net ) 33 Loss from continuing operations before income tax (expense) benefit ) Income tax (expense) benefit from continuing operations (9 ) ) Loss from continuing operations ) Income from operations of discontinued business (net of tax) Net loss $ ) $ ) $ ) $ ) Net (loss) income per share of common stock - Basic and diluted Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations Net loss $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See Notes to Condensed Consolidated Financial Statements. 5 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2010 (Amounts in Thousands) (Unaudited) September 30, October 1, Cash flows from operating activities: Net loss $ ) $ ) Income from discontinued operations ) ) Loss from continuing operations ) ) Depreciation Amortization of intangible assets Write-off and amortization of debt issuance costs Stock-based compensation ) ) Loss (gain) on sale or disposal of assets 16 ) Gain on settlement of existing obligation - ) ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other assets ) Accounts payable Accrued expenses 53 ) Payable to related party - Other 29 ) ) ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 81 Net cash used in continuing operations ) ) Net cash used in discontinued operations - ) Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings Decrease in book overdraft ) ) Proceeds from term loans - Repayments of term loans ) ) Direct costs associated with debt facilities ) ) Net cash provided by financing activities Effect of exchange rate changes on cash 43 Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ See Notes to Condensed Consolidated Financial Statements. 6 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.SIGNIFICANT ACCOUNTING POLICIES Consolidation Policy and Basis of Presentation – The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% voting interest or significant influence, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.The Condensed Consolidated Balance Sheet at September 30, 2011 and the related Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and October 1, 2010 and Cash Flows for the nine months ended September 30, 2011 and October 1, 2010 have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition, results of operations and cash flows of the Company for the interim periods.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The Condensed Consolidated Balance Sheet as of December 31, 2010 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). Fiscal Year – The Company operates and reports using a 4-4-5 fiscal year which always ends on December 31.As a result, December and January do not typically consist of five and four weeks, respectively.The three and nine months ended September 30, 2011 consisted of 63 shipping days and 190 shipping days, respectively, and the three and nine months ended October 1, 2010 consisted of 63 shipping days and 191 shipping days, respectively. Use of Estimates and Reclassifications – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Certain reclassifications on the Condensed Consolidated Balance Sheets and Condensed Consolidated Statements of Cash Flows were made to the 2010 amounts in order to conform to the 2011 presentation. Inventories – The components of inventories are as follows (amounts in thousands): September 30, December 31, Raw materials $ $ Finished goods Inventory reserves ) ) LIFO reserve ) ) $ $ At September 30, 2011 and December 31, 2010, approximately 57% and 56%, respectively, of Katy’s inventories were accounted for using the last-in, first-out (“LIFO”) method of costing, while the remaining inventories were accounted for using the first-in, first-out (“FIFO”) method.Current cost, as determined using the FIFO method, exceeded LIFO cost by $4.7 million and $3.8 million at September 30, 2011 and December 31, 2010, respectively. Share-Based Payment – Compensation cost recognized during the three and nine months ended September 30, 2011 and October 1, 2010 includes: a) compensation cost for all stock options based on the grant date fair value amortized over the options’ vesting period and b) compensation cost for outstanding stock appreciation rights (“SARs”) as of September 30, 2011 and October 1, 2010 based on the September 30, 2011 and October 1, 2010 fair value, respectively.The Company re-measures the fair value of SARs each reporting period until the award is settled and compensation expense is recognized each reporting period for changes in fair value and vesting. 7 Index Compensation (income) expense is included in selling, general and administrative expense in the Condensed Consolidated Statements of Operations.The components of compensation (income) expense are as follows (amounts in thousands): Three Months Ended Nine Months Ended September 30, October 1, September 30, October 1, Stock option (income) expense $
